By order of the Bankruptcy Appellate Panel, the precedential effect
                of this decision is limited to the case and parties pursuant to 6th
                Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).
                                      File Name: 16b0004p.06


                      BANKRUPTCY APPELLATE PANEL
                                   OF THE SIXTH CIRCUIT
                                     _________________


 In re: NAOMI KIDD RAMEY,                                ┐
                                              Debtor.    │
                                                         >      No. 16-8015
                                                         │
                                                         ┘
                        Appeal from the United States Bankruptcy Court
                             for the Eastern District of Kentucky.
                            No. 15-70787—Tracy N. Wise, Judge.

                            Decided and Filed: September 30, 2016

Before: HARRISON, HUMPHREY, and PRESTON, Judges of the Bankruptcy Appellate Panel.
                            _________________

                                          COUNSEL

ON BRIEF: Naomi Kidd Ramey, Pikeville, Kentucky, pro se.

                                      _________________

                                           OPINION
                                      _________________

                                     ISSUES ON APPEAL

       GUY R. HUMPHREY, Bankruptcy Appellate Panel Judge. This appeal concerns the
dismissal of a Chapter 7 case due to a debtor failing to complete the pre-petition briefing
requirement of 11 U.S.C. § 109(h) and the denial of a motion to vacate the dismissal order.

                     JURISDICTION AND STANDARD OF REVIEW

       The Bankruptcy Appellate Panel of the Sixth Circuit (“BAP”) has jurisdiction to decide
this appeal. The United States District Court for the Eastern District of Kentucky has authorized
appeals to the BAP. A final order of a bankruptcy court may be appealed by right under




                                                1
No. 16-8015                                         In re Ramey                                              Page 2


28 U.S.C. § 158(a)(1). For purposes of appeal, an order is final if it “‘ends the litigation on the
merits and leaves nothing for the court to do but execute the judgment.’” Midland Asphalt Corp.
v. United States, 489 U.S. 794, 798, 109 S. Ct. 1494, 1497 (1989) (citations omitted). An order
dismissing a bankruptcy case is a final order. Raynard v. Rogers (In re Raynard), 354 B.R. 834,
836 (6th Cir. BAP 2006).

         “Dismissal of a bankruptcy case is reviewed for abuse of discretion.” Riverview Trenton
R.R. Co. v. DSC, Ltd (In re DSC, Ltd.), 486 F.3d 940, 944 (6th Cir. 2007) (citing Booher Enters.
v. Eastown Auto Co. (In re Eastown Auto Co.), 215 B.R. 960, 963 (B.A.P. 6th Cir. 1998)).
A bankruptcy court abuses its discretion when “it relies upon clearly erroneous findings of fact
or when it improperly applies the law or uses an erroneous legal standard.”                            Id. Factual
determinations are reviewed under the clearly erroneous standard. Fed. R. Bank. P. 8013.
A finding of fact is clearly erroneous “when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake
has been committed.” Anderson v. Bessemer City, 470 U.S. 564, 573, 105 S. Ct. 1504, 1511
(1985) (citing United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525, 542
(1948)). Conclusions of law are reviewed de novo. Nicholson v. Isaacman (In re Isaacman),
26 F.3d 629, 631 (6th Cir.1994).

                                                      FACTS

         The Debtor, Naomi Kidd Ramey, filed a pro se Chapter 7 petition on December 2, 2015.
Along with her petition, Ramey filed a motion for waiver of the pre-petition credit counseling or
briefing requirement of 11 U.S.C. § 109(h).1 Section 109 requires a debtor to undergo the
counseling or briefing as a prerequisite to filing a petition for relief under the Bankruptcy Code.



         1
          Subject to paragraphs (2) and (3), and notwithstanding any other provision of this section other
         than paragraph (4) of this subsection, an individual may not be a debtor under this title unless such
         individual has, during the 180-day period ending on the date of filing of the petition by such
         individual, received from an approved nonprofit budget and credit counseling agency described in
         section 111(a) an individual or group briefing (including a briefing conducted by telephone or on
         the Internet) that outlined the opportunities for available credit counseling and assisted such
         individual in performing a related budget analysis.
11 U.S.C. § 109(h)(1). The exception under § 109(h)(2) is not at issue in this appeal.
No. 16-8015                                            In re Ramey                                          Page 3


The motion sought a permanent waiver of the requirement under 11 U.S.C. § 109(h)(4),2
essentially arguing incapacity, but also appeared to raise what can best be described as exigent
circumstances that would be relevant for a temporary waiver under § 109(h)(3). 3 In any event,
on December 7, 2015, the bankruptcy court entered an order that the motion failed to comply
with the court’s local rules for noticing and provided that unless the filing was noticed properly
within 7 days, the motion would be denied. Ramey renewed the motion, but a similar order was
entered for the same noticing error. On December 23, 2015, the case was dismissed, not due to
the missing credit briefing, but because Ramey failed to comply with an order to file her
schedules and other initial documents. Ramey had filed some, but not all of those documents
and was noticed by the clerk, prior to dismissal, that the initial filing documents for her case
were incomplete.

        On January 4, 2016, Ramey filed a credit briefing certificate that was completed post-
petition and filed additional initial documents for her case. On January 13, 2016, Ramey sought
to vacate the dismissal order, but that filing did not address the credit briefing issue. That motion


        2
         The requirements of paragraph (1) shall not apply with respect to a debtor whom the court
        determines, after notice and hearing, is unable to complete those requirements because of
        incapacity, disability, or active military duty in a military combat zone. For the purposes of this
        paragraph, incapacity means that the debtor is impaired by reason of mental illness or mental
        deficiency so that he is incapable of realizing and making rational decisions with respect to his
        financial responsibilities; and “disability” means that the debtor is so physically impaired as to be
        unable, after reasonable effort, to participate in an in person, telephone, or Internet briefing
        required under paragraph (1).
11 U.S.C. § 109(h)(4).
        3
         (A) Subject to subparagraph (B), the requirements of paragraph (1) shall not apply with respect to
        a debtor who submits to the court a certification that--
                 (i) describes exigent circumstances that merit a waiver of the requirements of
                 paragraph (1);
                 (ii) states that the debtor requested credit counseling services from an approved
                 nonprofit budget and credit counseling agency, but was unable to obtain the
                 services referred to in paragraph (1) during the 7-day period beginning on the
                 date on which the debtor made that request; and
                 (iii) is satisfactory to the court.
        (B) With respect to a debtor, an exemption under subparagraph (A) shall cease to apply to that
        debtor on the date on which the debtor meets the requirements of paragraph (1), but in no case
        may the exemption apply to that debtor after the date that is 30 days after the debtor files a
        petition, except that the court, for cause, may order an additional 15 days.
11 U.S.C. § 109(h)(3).
No. 16-8015                                 In re Ramey                                   Page 4


was re-filed after yet another order concerning procedural error, and ultimately the court set a
hearing on the motion to vacate for March 9, 2016. Following that hearing, the court entered an
order denying Ramey’s motion, specifically mentioning the lack of a pre-petition credit briefing.

       On April 20, 2016, Ramey again moved for an order waiving the credit briefing
requirement under § 109(h) and vacating the dismissal of her case. Ramey essentially argued
various medical issues demonstrated her incapacity or disability justifying a permanent waiver
under § 109(h)(4). The court denied this latest motion on April 26, 2016 explaining, among
other points, that Ramey demonstrated she did not meet the narrow definition of incapacity or
disability by virtue of having successfully completed a credit briefing, albeit post-petition. To
the extent Ramey wanted a temporary waiver under § 109(h)(3), the court noted that Ramey had
not alleged exigent circumstances or that she timely requested a briefing but could not obtain it
within 7 days of that request.

       Ramey raised this issue again in further correspondence with the court, and ultimately
appealed the denial of her motion to vacate the court’s dismissal order.

                                         DISCUSSION

       As part of the Bankruptcy Abuse and Consumer Protection Act of 2005, Congress
amended the Bankruptcy Code to require all individual debtors to complete a pre-petition credit
briefing. 11 U.S.C. § 109(h)(1). Pursuant to § 109 of the Bankruptcy Code, if the briefing is not
completed, the debtor is not eligible for bankruptcy relief and the bankruptcy court may dismiss
the case. In re Ingram, 460 B.R. 904, 910 (B.A.P. 6th Cir. 2011).

       The exceptions to this requirement are narrowly tailored. The requirement does not apply
to a debtor who “the court determines, after notice and a hearing, is unable to complete those
requirements because of incapacity, disability, or active military duty in a military combat zone.”
11 U.S.C. § 109(h)(4). Incapacity “means that the debtor is impaired by reason of mental illness
or mental deficiency so that he is incapable of realizing and making rational decisions with
respect to his financial responsibilities. . . .” Id. Disability means that “the debtor is so
physically impaired as to be unable, after reasonable effort, to participate in an in person,
telephone, or Internet briefing required under paragraph (1).” Id.
No. 16-8015                                   In re Ramey                                    Page 5


          The record shows that Ramey was able to complete a briefing. Although it was post-
petition, the bankruptcy court’s conclusion that Ramey did not meet the strict definitions of
incapacity or disability is supported by the record. While Ramey apparently has had serious
medical issues in the past, the evidence in the record does not meet the definition required for a
permanent waiver. It is important to recognize that Congress specifically defined incapacity and
disability and the bankruptcy court cannot use any other definition.

          Further, the record does not support a temporary waiver under 11 U.S.C. § 109(h)(3).
As found by the bankruptcy court, the temporary waiver requires a finding that Ramey could not
obtain a briefing within 7 days of a request. Ramey did not demonstrate that she met that
requirement, nor did she establish exigent circumstances. Instead, it appears that Ramey simply
misunderstood that the briefing needed to be completed pre-petition.

          Finally, Ramey raises policy arguments relating to the credit briefing requirement. These
arguments appear to include whether incapacity and disability are reasonably defined, whether
waivers should generally be more available and easier to obtain, and whether the credit briefing
is of any help to debtors. Ramey is not the first, and likely not the last, to raise arguments of this
nature.     However, such policy arguments are for Congress to address, not the courts.
The bankruptcy court can only apply the statute as it is plainly written. Hildebrand v. Petro (In
re Petro), 395 B.R. 369, 374 (B.A.P. 6th Cir. 2008) (citing Hartford Underwriters Ins. Co. v.
Union Planters Bank, N.A.), 530 U.S. 1, 6, 120 S. Ct. 1942, 1947 (2000)). That law was
correctly applied in this instance.

                                           CONCLUSION

          For the reasons stated, the decision of the bankruptcy court is affirmed.